         Case 1:21-cv-00280-RC Document 18 Filed 03/05/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



XIAOMI CORPORATION, et al.,

                              Plaintiffs,

                      v.                                        Case No. 1:21-cv-00280-RC

DEPARTMENT OF DEFENSE, et al.,

                              Defendants.


                     PLAINTIFFS’ UNOPPOSED MOTION FOR
                  LEAVE TO FILE SUPPLEMENTAL DECLARATION

      Plaintiffs Xiaomi Corporation (“Xiaomi”), Bin Lin, Peng Lin, and Stephen Sean English

respectfully seek leave under Local Civil Rule 65.1(c) to file a supplemental declaration with

exhibits in support of Plaintiffs’ Reply Memorandum in Support of a Motion for a Preliminary

Injunction. Pursuant to Local Civil Rule 7(m), counsel for Plaintiffs have discussed this motion

with counsel for Defendants, who do not oppose the motion, but reserve the right to seek leave of

Court to file a sur-reply responding to the supplemental declaration, which Plaintiffs have

indicated they would not oppose. The supplemental declaration, which is attached as an exhibit

to this motion, is narrowly tailored to provide evidence on two issues relevant to this Court’s

consideration of Plaintiffs’ motion for preliminary injunction. Plaintiffs could not (or could not

reasonably) have included this evidence with their opening brief.

      First, the supplemental declaration provides information regarding the Department of

Defense’s stated rationale for designating Xiaomi as a Communist Chinese military company (the

“Designation”)—a rationale the Government provided to Plaintiffs for the first time with its

opposition brief, see ECF No. 16 at 14–16. Specifically, the supplemental declaration and
         Case 1:21-cv-00280-RC Document 18 Filed 03/05/21 Page 2 of 3




exhibits explain why neither Xiaomi’s investment in the new fifth-generation (“5G”) standard for

wireless networks and artificial-intelligence (“AI”) technology (both of which are vital to

providing up-to-date consumer electronics products), nor the fact that Xiaomi founder Lei Jun

was one of 100 individuals to receive the “Outstanding Builders of Socialism with Chinese

Characteristics” award in 2019 rationally support the conclusion that Xiaomi is “affiliated” with

the People’s Liberation Army or a Chinese government ministry. This additional evidence

underscores why Plaintiffs are likely to succeed on their APA and ultra vires claims.

      Second, the supplemental declaration provides information regarding harms that Plaintiffs

have suffered since filing their opening motion as a result of Defendants’ conduct. As explained

in the declaration, because of the Designation and related restrictions, several of Xiaomi’s

business partners have suspended business relationships with the company, a senior Xiaomi

employee has left the company, and multiple financial institutions have suspended trading in (and

announced the early termination of) derivatives linked to Xiaomi shares. This additional evidence

further supports Plaintiffs’ showing that they will be irreparably harmed by the Designation and

Restrictions absent preliminary injunctive relief.

      Plaintiffs could not (or could not reasonably) have presented this evidence to the Court at

the time they filed their opening brief. And consideration of the supplemental declaration will

not prejudice the government, as reflected by its non-opposition to this motion. If the government

concludes that a written response to this declaration is necessary, it may move this Court for leave

to file such a response, and Plaintiffs have indicated that they would not oppose such a request.

See, e.g., Vo Van Chau v. U.S. Dep’t of State, 891 F. Supp. 650, 658 (D.D.C. 1995) (granting

leave to file supplemental evidence in same circumstances).

      A proposed order is attached.



                                                2
        Case 1:21-cv-00280-RC Document 18 Filed 03/05/21 Page 3 of 3




DATED: March 5, 2021          Respectfully submitted,

                                 /s/ John E. Hall         l

                              John E. Hall (D.C. Bar No. 415364)
                              Beth S. Brinkmann (D.C. Bar No. 477771)
                              Alexander A. Berengaut (D.C. Bar No. 989222)
                              Megan A. Crowley (D.C. Bar No. 1049027)
                              COVINGTON & BURLING LLP
                              One CityCenter
                              850 Tenth Street, NW
                              Washington, DC 20001
                              Telephone: +1 (202) 662-6000
                              Facsimile: + 1 (202) 778-6000
                              Email: jhall@cov.com
                                      bbrinkmann@cov.com
                                      aberengaut@cov.com
                                      mcrowley@cov.com

                              S. Conrad Scott (D.C. Bar No. 1685829; pro hac vice)
                              COVINGTON & BURLING LLP
                              The New York Times Building
                              620 Eighth Avenue
                              New York, NY 10018
                              Telephone: +1 (212) 841-1000
                              Facsimile: +1 (212) 841-1010
                              Email: cscott@cov.com

                              Attorneys for Plaintiffs




                                       3
